Per Curiam. Appellant Cecil Poyner, by his attorneys, Lyon, Emerson & Cone, has filed a petition for writ of certiorari to complete record. Judgment was entered against appellant in the Circuit Court of Pulaski County, Arkansas, on January 6, 1998. Appellant filed a timely notice of appeal on January 22, 1998, and ordered a trial transcript from Lené Collins-Sontag, substitute court reporter for Circuit Judge John Ward. Because of her case load, Ms. Collins-Sontag, on April 8, 1998, requested that counsel for appellant obtain an extension of time to include the maximum seven-month period for her to complete the record. That extension was granted, making the transcript due on August 6, 1998. Despite efforts of counsel to obtain the transcript, the court reporter has' failed or refused to complete the record.  We hereby grant appellant’s petition for a writ of certiorari and order the court reporter, Lené Collins-Sontag, to complete and file the transcript in this case within thirty days from the date of this order.